Citation Nr: 1539678	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for an anxiety disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for eustachian tube dysfunction.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001 and from August 2004 to July 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, granted service connection for anxiety disorder with an initial 30-percent rating, effective in August 2010, and denied the service connection claims.  The Veteran perfected an appeal of those determinations.  The RO in St. Petersburg, Florida exercises jurisdiction of the claims file.

The July 2011 rating decision also granted service connection for right upper extremity (RUE) nerve damage with an initial noncompensable rating.  In correspondence of August 2013, his attorney argued that a 10 percent rating was warranted.  A February 2014 rating decision granted an initial 10-percent rating.  The rating decision informed the Veteran that it constituted a complete grant of benefits on that issue.  There is no indication in the claims file that the Veteran appealed the assigned effective date.  Hence, the RUE is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.
The issues of entitlement to an initial rating higher than 30 percent for anxiety disorder; entitlement to a TDIU; and, entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows no current disabling symptoms of the right eustachian tube.

2.  The preponderance of the evidence of record shows no current disabling residuals of a seizure disorder.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The requirements for entitlement to service connection for residuals of seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran filed his claim prior to his discharge from active service.  Prior to issuance of the rating decision, the RO provided the Veteran a July 2010 letter that contained fully time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Hence, the Board finds that VA complied with the VCAA notice requirements.  Further, neither the Veteran nor his representative has asserted any notice error or specific prejudice due to any claimed error.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, non-VA treatment records, and VA Compensation and Pension examination reports are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records dated in December 1997 note the Veteran's complaints of a dull headache.  Physical examination of the ears revealed the tympanic membranes (TM) as clear and intact but slightly bulging with serous fluid and decreased mobility.  The external auditory canals were clear and of normal temperature and pressure.  The examiner assessed rule-out maxillary sinusitis.  In May 2007, the Veteran complained that he could not clear his right ear, and he reported that it was a longstanding problem.  He denied any ear pain or pressure, although he reported that it felt full.  Physical examination revealed no discharge and intact TMs.  There was serous exudate behind the right TM and mild tympanic effusion.  The left ear was normal.  The examiner diagnosed mild eustachian tube dysfunction-maybe allergy related.  A December 2007 pre-deployment screening notes right ear eustachian tube dysfunction, but there were no positive findings on examination.  Examination of the ears was negative: the TMs were clear bilaterally, and the Veteran was cleared for deployment to Southwest Asia.  The remainder of the service treatment records are negative for active ear complaints, symptoms, or treatment.

The Veteran's extensive mental health records in the service treatment records note in May 2010 that the Veteran denied any ENT symptoms, and eustachian tube dysfunction was not including in the lengthy list of the Veteran's problem areas.  On a June 2010 Report of Medical History, the Veteran denied any ear, nose, or throat problems.

The December 2010 VA ear examination report reflects that the examiner noted the Veteran's history of eustachian tube dysfunction.  The Veteran reported the onset as November 2005, and he reported further that, while serving aboard a submarine, it was like he could not clear the pressure.  He denied any history of dizziness, balance or gait problems, hearing loss, etc.  Physical examination revealed no positive findings.  A diagnosis of eustachian tube dysfunction was noted by the examiner.  The examiner specified that there was no effects on occupation and no effects on the usual daily activities.  

Service treatment records note a seizure disorder among the Veteran's problem areas.  An entry dated in November 2008 notes that the Veteran experienced a seizure, possibly secondary to his use of Wellbutrin for his acquired mental disorder.  That and other medications were discontinued.   A November 2009 neurological examination was normal in all areas.  The Veteran's extensive mental health records note the seizure event, and that the neurologist initially noted the diagnosis as convulsions-asymptomatic.  An April 2010 mental health entry notes that a neurologist determined in April 2009 that the Veteran likely had a seizure in November 2008; but, in the absence of a recurrence, no medications were prescribed.  He was returned to full duty.  The neurological entry noted a diagnosis of convulsions (as a symptom, without evidence of a seizure disorder).

The neurological portion of the December 2010 VA examination reflects that the Veteran reported that he was at his home when he started to feel something like a panic attack but stronger.  The next thing he recalled was paramedics standing over him.  He reported his status since the event as stable, and he was not under any current treatment or medication.  The Veteran denied symptoms of weakness or paralysis, memory loss, poor coordination, vision loss, or speech difficulty.  Physical examination revealed the Veteran as awake and alert, oriented times three, and with normal memory.  The Veteran's gait was normal.  The Veteran's coordination, orientation, memory, speech, and cranial nerves function-left and right, were all normal.  Romberg's sign was negative.  Reflexes and motor strength were normal.  The examiner entered a diagnosis of service-connected seizure disorder with no recent history of seizures, and on no medication currently.

The Veteran's attorney asserts that, in light of the instances documented in the service treatment records, and the fact that the VA examiner noted diagnoses of eustachian tube dysfunction and service-connected seizure disorder, all requirements for entitlement to service connection for those disorders have been met.  The Board disagrees with and rejects this assertion.  First, a determination of the presence or absence of service connection is a legal determination which medical authorities do not make.  Second, while the examiner, without explanation, noted the diagnoses as stated, the fact remains that there were no positive findings on physical examination for either claimed disorder.  Further, the examiner specifically noted that a peripheral vestibular disorder was not diagnosed, and that the findings on examination did not represent active ear disease; and, that there was no evidence of a recent history of seizures.

Part of a viable claim is that a currently diagnosed disease or disorder must exist presently, or existed at the time of the filing of a claim, or at any time during the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).   In the absence of medical evidence of active disabling residuals due to eustachian tube dysfunction or a seizure disorder, there is no disease or injury for which service connection may be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted absent a current disability).  Thus, the Board is constrained to find that the preponderance of the evidence is against the claims.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to service connection for eustachian tube dysfunction is denied.

Entitlement to service connection for seizure disorder is denied.


REMAND

The service treatment records document the Veteran's complaints and treatment for chronic back pain.  A July 2009 MRI examination report noted minimal desiccation and disc height loss at L5-S1, and minimal diffuse bulge at L5-S1.  The December 2010 VA general examination report reflects that the examiner noted the Veteran's history of back pain, but physical examination revealed no positive findings.  Range of motion was normal and pain free, and straight leg raising was negative.  Lumbar spine X-rays were read as normal.  The examiner diagnosed low back pain with normal examination.

The Veteran's attorney submitted an August 2010 private MRI examination report of the thoracic spine, which noted a small protrusion at T5-6, and very mild chronic anterior compression at T7 and T8.  There is no indication that the VA examiner had access to the report.  Further, even in the absence of symptoms that may warrant a compensable rating, it still may represent a current thoracolumbar spine disorder, but that is for medical professionals to determine.  December 2011 VA outpatient records also note degenerative thoracic spine disease among the Veteran's active problems.

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran's attorney submitted an April 2012 affidavit from the Veteran which contains his report of symptoms related to his service-connected anxiety disorder that are worse than those noted at the November 2011 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ensure that all relevant treatment records generated since the Statement of the Case (SOC) are obtained and added to the claims file.

2.  After the above is complete, the AOJ shall arrange a spine examination by an appropriate examiner.  Reference the August 2010 private MRI examination.  Ask the examiner to determine if there is current thoracolumbar spine disorder?  If the answer is, Yes, is there at least a 50-percent probability that it is causally connected to the symptoms documented in the service treatment records?

The examiner should provide a full explanation for all findings and opinions rendered.

3.  The AOJ should also arrange an examination by an appropriate examiner to determine the current severity of the Veteran's anxiety disorder.

4.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal, to include whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


